         Case 1:13-cr-00784-RA Document 46 Filed 07/17/20 Page 1 of 1




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7-17-20


 UNITED STATES OF AMERICA,
                                                                 No. 13-cr-784 (RA)
                        v.
                                                                       ORDER
 JORGE PARRA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Defendant Jorge Parra’s motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of COVID-

19. See Dkt. 45. No later than 5:00 p.m. on Wednesday, July 22, 2020, the Government

shall advise the Court of whether it has any objection to this request and, if so, provide the

basis for that objection.

SO ORDERED.

Dated:      July 17, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
